          Case 1:21-mj-00079-RMM Document 6 Filed 02/08/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                     )
                                                             )       Mag. No. 21-MJ-00079
v.                                                           )       U.S.M.J. Meriweather
                                                             )       Prelim. Hearing 2/9/21
JACK JESSE GRIFFITH                                          )

                  GOVERNMENT’S CONSENT MOTION TO CONVERT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves the Court to convert the preliminary hearing

scheduled for February 9, 2021 at 2:00 p.m. to a status hearing upon joint motion of the parties.

The defense has agreed to waive the preliminary hearing in this case. The parties also request that

the hearing be moved to 3:30 or later on February 9, 2021 or alternatively to a different date.

                                                     Respectfully submitted,

                                                     MICHAEL R. SHERWIN
                                                     Acting United States Attorney


                                              By:            /s/ Jamie Carter
                                                     JAMIE CARTER
                                                     DC Bar No. 1027970
                                                     U.S. Attorney’s Office
                                                     555 4th Street, N.W., 3rd Floor
                                                     Washington, D.C. 20530
                                                     Jamie.Carter@usdoj.gov
                                                     Tel: (202) 252-6741




                                                 1
